Citation Nr: 1012493	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
back.

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to arthritis of the 
back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran & A.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1945 to 
December 1945 and December 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2010 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, tinnitus, arthritis of the back, and 
a left knee disability, to include as secondary to arthritis 
of the back.

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to assist a claimant in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of pertinent records and in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds the duty to assist has not been met.  
Records from the Veteran's period of active duty in the 
Army, from December 1945 to November 1946 under the name of 
LB were requested from the National Personnel Records Center 
(NPRC).  It was noted that the Veteran's records were fire 
related and that all available treatment records were 
mailed.  In cases in which the Veteran's service medical 
records are presumed to have been destroyed in the July 1973 
fire at the NPRC, the VA has a heightened duty to explain 
its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992).  The Veteran testified in February 2010 that he 
was with the Air Force when he fell and sustained the 
injuries that he is now claiming.  A request should be made 
for any Air Force service treatment records and hospital 
records that are available, for both periods of service from 
February 1945 to December 1945 and December 1945 to November 
1946.  Furthermore, the Board notes that while in service 
the Veteran's records were under a different first name, EB 
as shown in the header of this document.

Additionally, VA's duty to assist includes a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The Veteran has not been afforded a VA 
examination for any of his claimed disabilities.  The 
Veteran testified in February 2010 that he was exposed to 
loud noises during service, such as bombs and guns.  The 
Veteran's service records indicate his military specialty 
was a rifleman.  Providing the Veteran with the benefit of 
the doubt, acoustic trauma due to noise exposure is 
conceded, as such is consistent with the circumstances of 
the Veteran's service.  See 38 U.S.C.A. § 1154(a).  

In regards to his knee and back disability, the Veteran 
testified that while unloading a truck, a frozen piece of 
meat slipped and knocked him to the ground, hitting his 
head, back and left knee.  The Board notes that the Veteran 
has maintained a consistent account of his injuries.  As 
early as September 1975 and October 1975, a VA examination 
noted that the Veteran had discogenic disease of the lumbar 
spine, L4-L5, and the Veteran complained of pain in his left 
leg.  In a VA treatment note from September 1980, it was 
noted that the Veteran injured his back in the Army.  The 
Board notes that the Veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss current pain and other experienced symptoms.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the 
Board finds the Veteran's testimony to be credible.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

A remand is necessary to afford the Veteran VA examinations 
and to obtain nexus opinions.  In rendering these opinions, 
the examiner should consider the Veteran's statements 
regarding the occurrence of the disabilities, in addition to 
his statements regarding the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not comment on the 
Veteran's report of in-service injury and instead relied on 
the absence of evidence in the service treatment records to 
provide a negative opinion). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the NPRC and request Air 
Force service treatment records and 
hospitalization records for the 
Veteran's period of service of February 
1945 to December 1945 and December 1945 
to November 1946.  Please note that the 
Veteran used the name EB during 
service.

If no further records are available, 
properly document a negative response 
in the file.
  
2.  After any additional records are 
located and associated with the claims 
file, or in the alternative if no 
additional records are located, afford 
the Veteran a VA examination for 
arthritis of the back.  All indicated 
evaluations and tests deemed necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran has a 
back disability that had its onset 
during service, or is in any other way 
causally related to his active service.

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding the injury he 
sustained to his back during service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.  Next, afford the Veteran a VA 
examination for bilateral hearing loss 
and tinnitus.  All indicated 
evaluations and tests deemed necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran has 
bilateral hearing loss and/or tinnitus 
that had its onset during service as a 
result of acoustic trauma, or is in any 
other way causally related to his 
active service, including the Veteran's 
account of his head injury during 
service.

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding the injury to his 
head he sustained during service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

4.  Afford the Veteran a VA examination 
for a left knee disability.  All 
indicated evaluations and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran has a 
current left knee disability that had 
its onset during service, is in any 
other way causally related to his 
active service, or whether the 
Veteran's left knee disability is 
proximately due to or aggravated by his 
back disability.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examinations scheduled in 
connection with this REMAND and to 
cooperate in the development of his 
case.  

6.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



